REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, teaches the Applicant’s invention of dispense-by rotation-liquid cosmetic container comprised of a pen body having a receiving space for the liquid cosmetic, piston, threaded rod and threaded cylinder wherein the threaded cylinder and the pen body are axially snap-fitted and rotate with respect to each other and a tail cap is fixedly connected to the threaded cylinder and sleeved on an outer side of the threaded cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kageyama, Chan and Noguchi references are cited as being directed to the state of the art as teachings of other dispense-by-rotation liquid cosmetic dispensers having a threaded cylinder engaging a threaded rod and a tail cap sleeved over the threaded cylinder.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
9/8/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754